Exhibit 23.1 Consent of Independent Registered Certified Public Accounting Firm Health Discovery Corporation Savannah, Georgia We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-171059 and No. 333-173968) of Health Discovery Corporation of our report dated March 29, 2013, relating to the consolidated financial statements included the Annual Report on Form 10-K for the year ended December 31, 2012. Respectfully submitted, /s/ Hancock Askew & Co., LLP Savannah, Georgia March 29, 2013
